NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-4 are currently pending in the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to resolve minor informalities:

Claim 2 is amended to:

2. The gas turbine engine of claim 1, in which the operation of 15the LP turbine in [[an]] the unchoked regime is identified on the basis of an engine inlet flow Mach number being below a threshold and a thrust demand being below a threshold. 



Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 3, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, controlling a gas turbine engine having a first electrical machine coupled to a HP spool, and a second electrical machine coupled to a LP spool, the control comprising identifying a condition indicating that the LP turbine is operating in an unchoked regime, and in response to an electrical power demand that is between zero and a first maximum output power of the first electrical machine, only extracting power from the first electrical machine to meet the electrical power demand.
	The closest prior art of record includes Husband (US 2020/0052552), which teaches a method of selectively extracting power from one of two electrical machines coupled to respective high and low pressure spools of a gas turbine engine, based on specific conditions of the engine.  However, Husband teaches extracting power only from an electric machine coupled to the LP spool when a demand for electrical power is between zero and a first maximum power output, with the electrical machine coupled to the HP spool only used in combination with the LP spool machine, when electrical power demand exceeds the first maximum power output.  Husband teaches away from extracting power from only the machine coupled to the HP spool since they teach extracting power only from the LP spool machine during periods of electric power demand with the HP spool machine serving to provide power in addition to the LP spool machine. Husband is also silent on identifying a condition of an unchoked regime in the LP turbine.  
While the use of multiple electric generators coupled to respective high and low pressure spools of a gas turbine engine to provide electrical power is a very well-known and common arrangement in the art, the prior art of record fails to teach or suggest only extracting power from a high pressure spool electrical machine to meet a electrical power demand when the LP turbine is operating in an “unchoked regime”.  By only using the HP spool electrical machine to meet an electrical power demand during unchoked operation of the LP turbine, the impact on the LP turbine by an electrical machine extracting power can be reduced, preventing a steep drop in LP turbine efficiency and improving fuel consumption.
Claims 2 & 4 are allowable for the same reasons as claims 1 & 3, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAIN CHAU/Primary Examiner, Art Unit 3741